Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 34-37, 39-42 and 45 directed to an invention non-elected without traverse.  Accordingly, claims 34-37, 39-42 and 45 have been cancelled.  Note that the claims are not appropriate for rejoinder because they do not include all of the limitations of an allowed product claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest a glass article having the combination of compressive stress, thickness, central tension characteristics.
The latest IDSs include bases for establishing that the invention was unpantenable according to various foreign patent offices.  For the reasons that follow, the cited references fail to disclose or suggest all of the limitations of present claim 1 and 13.
The patent family including JP 2011527661; US 201000094154; and WO 201000578 fails to disclose or suggest a depth of compression that is ≥ 0.15 t.
The patent family including WO 2013130653; US 20130224492; and TW 201341324 fails to disclose or suggest a depth of compression that is ≥ 0.15 t.
The patent family WO2017/030736 and US 2017/0022093 does not teach the general concept of “wherein the stress profile increases from a compressive stress at the depth d1 to the compressive stress maximum CS2 and decreases from the compressive stress maximum CS2 to a second compressive stress at second depth.”  The only disclosure of such a characteristic is presented in example 8 and figure 19.  However, the first disclosure of example 8 and figure 19 was in international application PCT/US2016/043610 (having a filing date of 22 July 2016), and in the US application no. 15/214,650 (having a filing date of 30 July 2016).  In other words, US provisional applications 62/343,320 and 62/194,984 do not provide adequate written support for example 8 and figure 19, or the general concept of “wherein the stress profile increases from a compressive stress at the depth dl to the compressive stress maximum CS2 and decreases from the compressive stress maximum CS2 to a second compressive stress at second depth.”  Thus, the subject matter that would have been relied upon for any potential rejection over after the effective filing date of the present claims, 14 June 2016.  See MPEP 2154.01(b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/David Sample/Primary Examiner, Art Unit 1784